Citation Nr: 0710136	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-22 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
February 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.  Jurisdiction over the case was subsequently returned 
to the RO in Buffalo, New York.

FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
(PTSD) due to a combat stressor or a corroborated stressor.  


CONCLUSION OF LAW

The criteria for service connection of PTSD are not met.  38 
U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided the notice 
required under the VCAA in a letter mailed in September 2002, 
before the RO's initial adjudication of the claim.  Although 
the letter did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should submit such evidence or provide the RO with 
the identifying information and any authorization necessary 
for VA to obtain the evidence on his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession.  

While the veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for PTSD, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection for PTSD is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim is no more than 
harmless error.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining service medical records, 
personnel records, and VA treatment records.  Although the 
veteran was not provided a VA examination, the claims file 
contains numerous outpatient treatment records showing 
diagnoses of PTSD.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred in absence of proof that the veteran 
engaged in combat with the enemy, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993). See also Moran v. Principi, 17 
Vet. App. 149 (2003) (differing evidentiary burdens for 
different classes of veterans in 38 C.F.R. § 3.304(f) not 
contrary to 38 U.S.C.A. §§ 1154(a) or 5107(b), and 
distinction within VA's regulatory discretion to draw); see 
also, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service, his lay statement alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(1); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

However, the provisions of 38 U.S.C.A. § 1154(b) are only 
applicable in cases where a veteran is shown to have actually 
served in combat with the enemy.  For application of 38 
U.S.C.A. § 1154(b), it is not sufficient that a veteran be 
shown to have served during a period of war or to have served 
in a theater of combat operations or in a combat zone.  To 
gain the benefit of a relaxed standard for proof of service 
incurrence of an injury or disease, section 1154(b) requires 
that the veteran have actually participated in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

Analysis

The Board acknowledges that the veteran has a diagnosis of 
PTSD, and that this diagnosis has been medically attributed 
to his period of service in the Gulf War.  After carefully 
considering the evidence of record in light of the above 
criteria, the Board finds that the veteran did not engage in 
combat and the claimed service stressors have not been 
corroborated.  

A review of the record, including the veteran's DD 214, does 
not reveal that he has any of the awards or decorations 
indicative of combat.  Determinations as to whether a veteran 
"engaged in combat with the enemy," for purposes of 38 
U.S.C.A. § 1154(b), are made pursuant to a binding opinion by 
VA's Office of General Counsel.  See VAOPGCPREC 12-99.

That opinion holds that the phrase "engaged in combat with 
the enemy," for purposes of 38 U.S.C.A. § 1154(b), means that 
the veteran must have taken part in a fight or encounter with 
a military foe, hostile unit, or instrumentality.  It defined 
"combat," for 38 U.S.C.A. § 1154(b) purposes, as "a fight, 
encounter, or contest between individuals or groups," and 
"actual fighting engagement of military forces."

It also determined that veterans who served in a combat area, 
or combat zone, while having service "in a theater of combat 
operations," do not meet the higher standard of actual 
participation in events constituting an actual fight, or 
encounter with a military foe, hostile unit, or 
instrumentality.  The opinion also states that a combat 
determination is fact sensitive, that is, it is made after a 
review of all the evidence of record, including the veteran's 
particular awards, decorations, and military citations. 
Finally, the opinion held that negative evidence is also to 
be considered, and the absence of any ordinary indicators of 
combat in the veteran's service records may support a 
reasonable inference that the veteran did not engage in 
combat with the enemy.  VAOPGCPREC 12-99.

The veteran appears to argue that he found his service in a 
combat theater or zone stressful.  He specifically stated 
that he often followed close behind other units that were 
actually fighting, and saw "firsthand the horrors of 
combat" such as seeing dead bodies.  However, he has not 
averred that he "engaged in combat with the enemy," because 
he has not claimed that he "personally participated" in any 
actual "fight or encounter" between "individuals or groups."  
Thus, the veteran's contentions do not meet the definition 
set forth in VAOPGCPREC 12-99 for a combat determination 
under 38 U.S.C.A. § 1154(b).

Additionally, the Board has reviewed the record, including 
the veteran's service medical records and copies of his duty 
assignments and evaluations, and there is no evidence of 
combat duty in those records.  After a review of the 
remainder of the record, then, the Board concludes that the 
negative evidence preponderates against a finding that he 
participated in combat.

Thus, because he is not a combat veteran pursuant to 38 
U.S.C.A. § 1154(b), his allegations and recollections of in-
service events must be verified by supporting evidence.

In this case, the veteran was informed of the information and 
evidence he was to provide to VA so that VA could verify his 
claimed stressors.  This was quite clearly explained to him 
via a VA letter dated in September 2002, underlining relevant 
portions of key information that was needed from him.  
However, his responses, when he replied at all, did not 
include the detailed information, such as locations and 
approximate dates, necessary for verification purposes.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (veteran 
cannot passively wait for help in circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.)

As there is no evidence corroborating the veteran's claimed 
stressors, nor sufficient evidence for VA to attempt to 
verify his claimed stressors through official sources, there 
is no basis upon which the claim for service connection for 
PTSD can be granted.  

Under these circumstances, the Board must conclude that 
service connection is not in order for PTSD.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


